Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on October 27, 2021 for patent application 16/655,431 filed on October 17, 2019.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Kawahata (Pub. No.: US 2020/0007701) and Nayak et al. (Pub. No.: US 2019/0034309).
Regarding claim 1, Sutherland discloses a remote device management system comprising: a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. [0044]), wherein the plurality of devices includes a first device that communicates with the mediating apparatus (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a first device. “For example, the invention can advantageously be implemented to enable use of a managed computer [i.e. a first device] to effect management of any device that is part of a local area network (LAN) of which the managed computer is also part.”) and a second device that communicates with the first device in the local network (Fig. 3, element 303, para. [0045]; Any of the switch, router, device and computer communicates with the managed computer, i.e. the first device), the first device being a parent device of the second device, which is a child device of the first device (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a parent device, while any of the switch, router, device and computer (the devices below and to the right of “Agent Program” in figure 3) can be seen as child devices, as “the remote administrator [can] enlist the computer at site 303 to effect remote management of devices connected to the computer.”), the first device comprises circuitry configured to store second device identification information identifying the second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”); receive, from the mediating apparatus, a search request for a device, the search request being transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or ; and transmit first device identification information identifying the first device and the stored second device identification information to the management apparatus in response to the search request (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”). 
Although Sutherland discloses that “the agent software checks with the remote computer management server on an ongoing basis to see whether the remote computer management server has any management action(s) for the agent software to perform. If the remote computer management server has management action(s) for the agent software to perform, then the remote computer management server communicates one or more commands to the agent software that effect performance of the management action(s) (para. [0037]),” wherein such commands would obviously need to include target information indicating which devices were being targeted, it could be argued that Sutherland does not explicitly disclose wherein the management apparatus stores device management information that includes management target information, independent of status information of the first device or the second device, indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Kawahata discloses a “device management table shown in FIG. 4A is a table including two columns, that is, apparatus identification information and device management situation. “Apparatus identification information” is information for identifying an image processing apparatus. “Device management situation” represents a registration situation of an image processing apparatus in the management server 102. The value of the device management situation for the image processing 
Further, although Sutherland discloses a parent child relationship (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a parent information, indicating that the first device is the parent device of the second device, in association with the second device information. However, in analogous art, Nayak discloses an “equipment management server  configured to assign and store parent-child relationships for the plurality of devices of building equipment (Abstract),” wherein figure 28 shows “the fault visualization interface may indicate parent equipment list 2801 which lists all potential parent equipment, child equipment list 2802 which lists all potential child equipment, and equipment relationship list 2803 which indicates established parent-child relationships. The user may create a parent-child relationship by selecting at least one entry 2804 from parent equipment list 2801 and at least one entry 2805 from child equipment list 2802, and clicking on the sync button 2806. The selected equipment will then appear on equipment relationship list 2803 to indicate a parent-child relationship between the selected equipment entries 2804, 2805. The definition of a parent-child relationship may vary and may be unique to each space (para. [0176]),” which teaches that it was well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that a server could store such information describing the relationships between parent and child devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Kawahata to allow for the 
Regarding claim 2, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 1, and further discloses wherein the circuitry is further configured to: receive, from the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus to the mediating apparatus; and transmit the request information to the particular second device identified by the stored second device identification information (Sutherland, para. [0046]; “If it is desired to effect management of one of the connected devices, the remote computer management server communicates one or more commands to the agent software that produce the requested management action(s).”).
Regarding claim 3, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 2, and further discloses wherein the circuitry is further configured to: receive, from the particular second device, a response to the request information transmitted to the particular second device; and transmit the received response to the management apparatus via the mediating apparatus (Sutherland, para. [0014]).
Regarding claim 4, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 2, and further discloses wherein the management apparatus is configured to: store the device management information, including the first device identification information and the second device identification information transmitted from the first device; and transmit, to the mediating apparatus, the request information indicating a request for the particular second device identified by the device management information (Sutherland, para. [0014]. “remote computer management is performed by i) receiving at a managed computer a request from a remote computer management server to perform a management action regarding a device connected to the managed computer; ii) communicating between the managed computer and the device connected to the managed computer to effect performance of an operation or operations that effect performance of the management action regarding the device connected to the managed computer; and iii) communicating from the managed computer to the remote computer management server a result of the performance of the management action regarding the device connected to the managed computer.” It is axiomatic that in order to send such a request from a server to a first managed computer, which is to then transmit a request to a named second computer, that the server must have known and therefore had stored identification of the first and second computers.).
Regarding claim 5, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 4, and further discloses the management apparatus is further configured to transmit, to the mediating apparatus, the request information for the particular second device identified by the second device identification information associated with the management target information indicating that the second device is to be managed (Sutherland, para. [0014]).
Regarding claim 6, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 4, and further discloses wherein the management apparatus is further configured to: receive a request for the particular second device (Sutherland, para. [0044]; “A remote administrator uses a computer at site 302 to effect management of a remote computer by communicating request(s) for management action(s) to the remote computer management server;” i.e. 301 receives a request from 302); and transmit the request information for the particular second device, for which the request has been received, to the mediating apparatus (Sutherland, para. [0014]).
Regarding claim 7, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 6, and further discloses wherein the management apparatus is further configured to: receive requests for a plurality of second devices; and transmit, to the mediating apparatus, the request information to the plurality of second devices for which the request has been received (Sutherland, paras. [0014], [0044] and [0045]; “the invention can advantageously be implemented to enable use of a managed computer to effect management of any device that is part of a local area network (LAN) of which the managed computer is also part.”).
Regarding claim 9, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 2, and further discloses wherein the mediating apparatus is configured to mediate communication between the management apparatus and the plurality of devices, and is further configured to: receive the request information from the management apparatus; and transmit the received request information to the first device (Sutherland, paras. [0023] and [0034]).
Regarding claim 10, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 9, and further discloses wherein the device management information is stored in association with the second device identification information and the first device identification information (Sutherland, para. [0014]; It is ; the request information includes the first device identification information associated with the second device identification information identifying the particular second device (Sutherland, para. [0014]); and the mediating apparatus is further configured to, in response to receiving the request for the particular second device, transmit the request information to the first device identified by the first device identification information included in the request information (Sutherland, paras. [0023] and [0034]).
Regarding claim 15, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 1, and further discloses wherein the first device is further configured to: store mediating apparatus identification information identifying the mediating apparatus; and communicate with the mediating apparatus indicated by the stored mediating apparatus identification information (Sutherland, paras. [0034]-[0036]. It is axiomatic that information identifying the gateway must be stored, in order for the managed computer to be able to communicate as described.).
Regarding claim 16, Sutherland discloses a first device used in a remote device management system, the remote device management system including a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and 302, para. [0044]) connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. , the first device comprising circuitry configured to store second device identification information identifying a second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”), the first device being a parent device of the second device, which is a child device of the first device (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a parent device, while any of the switch, router, device and computer (the devices below and to the right of “Agent Program” in figure 3) can be seen as child devices, as “the remote administrator [can] enlist the computer at site 303 to effect remote management of devices connected to the computer.”); receive, from the mediating apparatus, a search request for the first device or the second device transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or more devices connected to the managed computer”); and in response to the search request, transmit first device identification information identifying the first device and the stored second device identification information to the management apparatus (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”).
Although Sutherland discloses that “the agent software checks with the remote computer management server on an ongoing basis to see whether the remote computer management server has any management action(s) for the agent software to perform. If the remote computer management server has management action(s) for the agent software to perform, then the remote computer management server communicates one or more commands to the agent software that wherein the management apparatus stores device management information that includes management target information, independent of status information of the first device or the second device, indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Kawahata discloses a “device management table shown in FIG. 4A is a table including two columns, that is, apparatus identification information and device management situation. “Apparatus identification information” is information for identifying an image processing apparatus. “Device management situation” represents a registration situation of an image processing apparatus in the management server 102. The value of the device management situation for the image processing apparatus registered in the management server 102 as a status management target is “management target”. On the other hand, the value of the device management situation for the image processing apparatus not registered in the management server 102 as a status management target is “not management target”. Information that is registered in the device management table is referred to as device registration information (para. [0031]),” while also disclosing a “status management table shown in FIG. 4C is a table including three columns, that is, apparatus identification information, status information, and date. “Apparatus identification information” is information for identifying the image processing apparatus having transmitted status information. “Status information” is information representing the status of the image processing apparatus. This information includes the serial No. of the image processing apparatus, the model 
Further, although Sutherland discloses a parent child relationship (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a parent device, while any of the switch, router, device and computer (the devices below and to the right of “Agent Program” in figure 3) can be seen as child devices), and although the remote administrator would need to be aware of this relationship in order to “enlist the computer at site 303 to effect remote management of devices connected to the computer (para. [0044]),” it could be argued that the combination of Sutherland and Kawahata does not explicitly disclose wherein the management apparatus stores device management information that includes parent information, indicating that the first device is the parent device of the second device, in association with the second device information. However, in analogous art, Nayak discloses an “equipment management server  configured to assign and store parent-child relationships for the plurality of devices of building equipment 
Regarding claim 17, the combination of Sutherland, Kawahata and Nayak discloses the first device of claim 16, and further discloses wherein the circuitry is further configured to: receive, from the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus to the mediating apparatus; and transmit request information to the particular second device identified by the stored second device identification information (Sutherland, paras. [0014] and [0046]).
a communication method performed by a first device used in a remote device management system, the remote device management system including a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and 302, para. [0044]) connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. [0044]), the communication method comprising: storing, in a memory, second device identification information identifying the second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”), the first device being a parent device of the second device, which is a child device of the first device (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a parent device, while any of the switch, router, device and computer (the devices below and to the right of “Agent Program” in figure 3) can be seen as child devices, as “the remote administrator [can] enlist the computer at site 303 to effect remote management of devices connected to the computer.”); receiving, from the mediating apparatus, a search request for the first device or the second device transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or more devices connected to the managed computer”); and in response to the search request, transmitting first device identification information identifying the first device and the stored second device identification information to the management apparatus (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”).
Although Sutherland discloses that “the agent software checks with the remote computer management server on an ongoing basis to see whether the remote computer management server has any management action(s) for the agent software to perform. If the remote computer management server has management action(s) for the agent software to perform, then the remote computer management server communicates one or more commands to the agent software that effect performance of the management action(s) (para. [0037]),” wherein such commands would obviously need to include target information indicating which devices were being targeted, it could be argued that Sutherland does not explicitly disclose wherein the management apparatus stores device management information that includes management target information, independent of status information of the first device or the second device, indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Kawahata discloses a “device management table shown in FIG. 4A is a table including two columns, that is, apparatus identification information and device management situation. “Apparatus identification information” is information for identifying an image processing apparatus. “Device management situation” represents a registration situation of an image processing apparatus in the management server 102. The value of the device management situation for the image processing apparatus registered in the management server 102 as a status management target is “management target”. On the other hand, the value of the device management situation for the 
Further, although Sutherland discloses a parent child relationship (Fig. 3, element 303, paras. [0044]-[0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a parent device, while any of the switch, router, device and computer (the devices below and to the right of “Agent Program” in figure 3) can be seen as parent information, indicating that the first device is the parent device of the second device, in association with the second device information. However, in analogous art, Nayak discloses an “equipment management server  configured to assign and store parent-child relationships for the plurality of devices of building equipment (Abstract),” wherein figure 28 shows “the fault visualization interface may indicate parent equipment list 2801 which lists all potential parent equipment, child equipment list 2802 which lists all potential child equipment, and equipment relationship list 2803 which indicates established parent-child relationships. The user may create a parent-child relationship by selecting at least one entry 2804 from parent equipment list 2801 and at least one entry 2805 from child equipment list 2802, and clicking on the sync button 2806. The selected equipment will then appear on equipment relationship list 2803 to indicate a parent-child relationship between the selected equipment entries 2804, 2805. The definition of a parent-child relationship may vary and may be unique to each space (para. [0176]),” which teaches that it was well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that a server could store such information describing the relationships between parent and child devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Kawahata to allow for the management apparatus to store device management information that includes parent information, indicating that the first device is the parent device of the second device, in association with the 
Regarding claim 19, the combination of Sutherland, Kawahata and Nayak discloses the communication method of claim 18, and further discloses further comprising: receiving, through the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus; and transmitting the request information to the particular second device identified by the stored second device identification information (Sutherland, paras. [0014] and [0046]).


Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Kawahata (Pub. No.: US 2020/0007701) and Nayak et al. (Pub. No.: US 2019/0034309), and further in view of Maddocks et al. (Pub. No.: US 7,367,017).
Regarding claim 8, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 2, wherein the management apparatus is further configured to: receive, from the mediating apparatus, the response transmitted from the particular second device to the mediating apparatus (Sutherland, paras. [0014] and [0046]), but does not disclose wherein the management apparatus is further configured to display the response on a display associating the received response with the second device identification information. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested by the execution of a sequence, such that, as 
Regarding claim 12, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 9, but does not disclose wherein the mediating apparatus is further configured to transmit, to the first device, an acquisition request for the status information indicating the status of the plurality of the second devices; and the first device is further configured to receive the acquisition request transmitted from the mediating apparatus; transmit the received acquisition request to the plurality of the second devices, and collectively transmit a plurality of pieces of the status information transmitted from the plurality of the second devices to the mediating apparatus. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested by the execution of a sequence, such that, as shown in figure 6, for example, a graphical user interface can display, among other information, a plurality of device labels 91, associated with a status label 92 (Fig. 6, col. 5, ln. 6 – col. 6, ln. 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland, Kawahata and Nayak to allow for the mediating apparatus to be further configured to 
Regarding claim 13, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 9, but does not disclose wherein the circuitry of the first device is further configured to transmit, to the second device, an acquisition request for the status information indicating the status of the second device. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested by the execution of a sequence, such that, as shown in figure 6, for example, a graphical user interface can display, among other information, a plurality of device labels 91, associated with a status label 92 (Fig. 6, col. 5, ln. 6 – col. 6, ln. 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland, Kawahata and Nayak to allow for the first device to transmit, to the second device, an acquisition request for the status information indicating the status of the second device. This would have produced predictable and desirable results, in that it would allow for the remote administrators of Sutherland to quickly and easier obtain status information related to the plurality of devices.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Kawahata (Pub. No.: US 2020/0007701) and Nayak et al. (Pub. No.: US 2019/0034309), and further in view of Balakrishnan et al. (Pub. No.: US 2015/0178095).
Regarding claim 11, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 10, but does not explicitly disclose wherein the device management information includes a plurality of pieces of the first device identification information, for a plurality of first devices, stored in association with the second device identification information; the request information includes the plurality of pieces of first device identification information for the plurality of first devices associated with the second device identification information identifying the particular second device; and in response to receiving the request for the particular second device, the mediating apparatus is further configured to transmit the request information to the plurality of first devices identified by the plurality of pieces of first device identification information included in the request information. However, in analogous art, Balakrishnan discloses a synchronous baseboard management controller (BMC) configuration and operation, wherein “the BMC configuration information for the synchronous BMC configuration system includes: the number of clusters of managed devices, and the BMC configuration information of each of the plurality of clusters of managed devices. In certain embodiments, the BMC configuration of each of the plurality of clusters of managed devices includes: type of the managed devices of the cluster; a name of the manufacturer; a model number; a management information base (MIB) file 
Regarding claim 14, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 1, but does not explicitly disclose wherein the circuitry is further configured to transmit the first device identification information, which includes a model name and a device identifier of the first device, and the second device identification information, which includes a model name and a device identifier of the second device. However, in analogous art, Balakrishnan discloses a synchronous baseboard management controller configuration and operation, wherein “the BMC configuration .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Kawahata (Pub. No.: US 2020/0007701) and Nayak et al. (Pub. No.: US 2019/0034309), and further in view of Koyama (WO 2017/056487 (for citation purposes, Pub. No.: US 2018/0234295 will be used)).
Regarding claim 20, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 1, but does not explicitly disclose wherein the plurality of devices are arranged in a hierarchy having at least three levels, and the plurality of devices include a third device that communicates with the second device, but not the first device and the mediating apparatus. However, in analogous art, Koyama .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Kawahata (Pub. No.: US 2020/0007701) and Nayak et al. (Pub. No.: US 2019/0034309), and further in view of Nakano (Pat. No.: US 4,918,596).
Regarding claim 20, the combination of Sutherland, Kawahata and Nayak discloses the remote device management system of claim 1, but does not explicitly disclose wherein the plurality of devices are arranged in a hierarchy having at least three levels, and the plurality of devices include a third device that communicates with the second device, but not the first device and the mediating apparatus. However, in analogous art, Nakano discloses a hierarchical information processing system, wherein “FIG. 7 shows a system composed of seven units and forms a three-tiered structure where each unit may utilize its external input/output function respectively. And this system may be extended to an n-tier structure easily to realize a huge system (col. 11, ln. 28-33, see also figure 7),” which teaches that it was well-.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new ground of rejection in view of Kawahata.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 3, 2021